MEMORANDUM **
Jose Arturo Campos Mendez and Amalia Campos, natives and citizens of Guatemala and Mexico, respectively, petition pro se for review of the Board of Immigration Appeals’ denial of their application for cancellation of removal based on their failure to establish the requisite hardship to their United States citizen children. Petitioners also challenge the BIA’s denial of their motion to remand to the immigration judge.
We lack jurisdiction to consider the BIA’s nonreviewable discretionary determination that there was insufficient evidence to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006). In addition, the BIA did not abuse its discretion when it denied petitioners’ request to remand based on its determination that petitioners did not present any previously unavailable evidence of hardship. See 8 C.F.R. § 1003.2(c)(1).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.